COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §

  IN RE                                          §               No. 08-19-00308-CV

  JOHN RAMON OGAZ,                               §         AN ORIGINAL PROCEEDING

                                Relator.         §                IN MANDAMUS

                                                 §

                                MEMORANDUM OPINION

       Relator John Ramon Ogaz, pro se, is seeking a writ of mandamus against the Honorable

Laura Strathmann, judge of the 388th District Court. Relator alleges that Judge Strathmann

improperly transferred his declaratory judgment action to Probate Court No. 2. The petition for

writ of mandamus is denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding). The burden is on the

relator to show he is entitled to mandamus relief. See In re Ford Motor Company, 165 S.W.3d
315, 317 (Tex. 2005) (orig. proceeding). After reviewing the mandamus petition and record, we

conclude that Relator has failed to show that he is entitled to mandamus relief. Accordingly, we
deny the petition for writ of mandamus.1

                                              JEFF ALLEY, Chief Justice

January 23, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




1
    All pending motions are denied as moot.

                                                  2